IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,560-03


                          EX PARTE ZACK ELDRED, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 11F0762-102-B IN THE 102ND DISTRICT COURT
                             FROM BOWIE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to life imprisonment. The Sixth Court of Appeals affirmed his

conviction. Eldred v. State, No. 06-13-00128-CR (Tex. App. — Texarkana, March 5, 2014)(not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                       2

        Appellate counsel filed an affidavit with the trial court, in which she states that she did send

Applicant a copy of the appellate opinion, but that she did so via regular mail rather than by certified

mail as required by Rule 48.4 of the Texas Rules of Appellate Procedure. Therefore, appellate

counsel has no proof that Applicant received the appellate opinion. In addition, due to a change in

her address, appellate counsel did not receive communications from Applicant regarding the status

of his appeal. Based on appellate counsel’s affidavit, the trial court has entered findings of fact and

conclusions of law that through no fault of his own, Applicant was deprived of his opportunity to

petition this Court for discretionary review. The trial court recommends that relief be granted. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-13-00128-

CR that affirmed his conviction in Cause No. 11F0762-102 from the 102nd District Court of Bowie

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 26, 2015
Do not publish